Exhibit 10.1

 


 


 


 


 


 
AGREEMENT AND PLAN OF SECURITIES EXCHANGE
 
BY AND AMONG
 
SHAMIKA 2 GOLD, INC.,
 
THE MILLENNIUM MINING TRUST
 
AND
 
THE MILLENNIUM INTERNATIONAL GROUP, PLC
 


 
DATED: DECEMBER 17, 2010
 
 
 
 
 
 
 
 
 
 
 
 
 

 
1

--------------------------------------------------------------------------------

 

THIS AGREEMENT AND PLAN OF SECURITIES EXCHANGE (hereinafter referred to as the
“Agreement”), is entered into as of this 17th day of December, 2010, by and
among Shamika 2 Gold, Inc., a Nevada corporation (“Shamika”), the
representatives of a company to be organized under the laws of the Republic of
Mauritius (“Newco”), The Millennium Mining Trust, a New York trust comprised of
certain shareholders of Newco (the “Newco Common Holders”), The Millennium
International Group, PLC, a public limited company organized under the laws of
the Kingdom of Cambodia (“Millennium”, and collectively with the Newco Common
Holders, the “Newco Holders”).  (Shamika, Newco and the Newco Holders are
sometimes hereinafter collectively referred to as the “Parties” and individually
as a “Party”).
 
W I T N E S S E T H
 
WHEREAS, Shamika is a publicly-owned Nevada corporation with 65,000,000 shares
of common stock, par value $0.00001 per share, issued and outstanding (the
“Shamika Common Stock”) and is quoted on the Over the Counter Bulletin Board
(the “OTCBB”) under the symbol “AGDI”.
 
WHEREAS, Newco is a company to be organized under the laws of the Republic of
Mauritius, of which shares representing approximately eighty-five percent (85%)
of the outstanding equity (the “Newco Shares”), is owned as of the date hereof
by the Newco Holders on the signature page hereto.
 
WHEREAS, Shamika shall acquire the Newco Shares from the Newco Holders,
consisting of (i) Newco Shares from the Newco Common Holders solely in exchange
for an aggregate for thirty-two million (32,000,000) newly issued shares of
Shamika Common Stock (“Shamika Exchange Shares”) and (ii) Newco Shares from
Millennium, solely in exchange for an aggregate for twenty-five million
(25,000,000) Shamika Exchange Shares and five hundred thousand (500,000) shares
of Shamika’s Series B Performing Preferred Stock, par value $0.001 per share
(the “Performing Preferred Shares”), which entitles Millennium, among other
things, to receive a dividend equal to forty-five percent (45%) of the net
operating profit, after taxes of Millennium’s mining project operations in
Samplant, Cambodia (the “Performing Preferred Shares”, collectively with the
Exchange Shares, the “Exchange Shares”) pursuant to the terms and conditions set
forth in this Agreement.
 
WHEREAS, immediately upon consummation of the Closing, (i) the Exchange Shares
will be issued to the Newco Common Holders on a pro rata basis, in proportion to
the ratio that the number Newco Shares held by such Newco Common Holders bears
to the pro rata portion of Newco Shares held by all the Newco Common Holders as
of the date of the Closing set forth on Schedule I and (ii) the Performing
Preferred Shares will be issued to Millennium;
 
WHEREAS, the Newco Common Holders are in the process of forming Newco in
accordance with the laws of the Republic of Mauritius, the Parties desire to
consummate the Closing in escrow until Newco is formed, Millennium has exchanged
all of its outstanding capitalization with and certain mining rights and assets
are transferred to Newco pursuant to the terms and conditions set forth herein.
 
WHEREAS, following the Closing, Newco will be a subsidiary of Shamika the
Exchange Shares will represent approximately forty-six and seven tenth percent
(46.7%) of the total outstanding shares of Shamika Common Stock and one hundred
percent (100%) of the total outstanding shares of Performing Preferred Shares,
on a fully diluted basis.
 
WHEREAS, the Parties intend that the transaction contemplated herein (the
“Transaction”) qualify as a reorganization and tax-free exchange under Section
368(a) of the Internal Revenue Code of 1986, as amended.
 
NOW THEREFORE, on the stated premises and for and in consideration of the
foregoing recitals which are hereby incorporated by reference, the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
Parties to be derived herefrom and for other good and valuable consideration,
the sufficiency and receipt of which are hereby acknowledged, the Parties hereto
agree as follows:
 
ARTICLE I
 
PLAN OF EXCHANGE
 
1.1 The Exchange.  At the Closing (as hereinafter defined), the Exchange Shares
shall be distributed as follows:
 
(a)           all of the Newco Shares held by the Newco Common Holders
immediately prior to the Closing Date, representing approximately forty-six
percent (46%) of the Newco capital stock issued and outstanding immediately
prior to the Closing Date, shall be exchanged for thirty-two million
(32,000,000) shares of Shamika Common Stock.  After the Closing Date, the Newco
Common Holders shall no longer own any Newco Shares and the former Newco Shares
shall represent the pro rata portion of the Exchange Shares issuable in exchange
therefor pursuant to this Agreement.  Any fractional shares that would result
from such exchange will be rounded up to the next highest whole number; and
 
(b)           all of the  Newco Shares held by Millennium immediately prior to
the Closing Date, representing approximately thirty-nine percent (39%) of the
Newco capital stock issued and outstanding immediately prior to the Closing
Date, shall be exchanged for (i) twenty-five million (25,000,000) shares of
Shamika Common Stock; and (ii) five hundred thousand (500,000) Performing
Preferred Shares.  After the Closing Date, Millennium shall no longer own any
Newco Shares and the former Newco Shares shall represent the pro rata portion of
the Exchange Shares issuable in exchange therefor pursuant to this
Agreement.  Any fractional shares that would result from such exchange will be
rounded up to the next highest whole number
 
 
2

--------------------------------------------------------------------------------

 
 
1.2 Closing in Escrow.  At the Closing, the Exchange Shares, the Performing
Shares and the Exchange Shares shall be held in escrow with Shamika’s counsel,
Tarter Krinsky & Drogin, LLP (the “Escrow Agent”) until such time that the
Escrow Agent has received satisfactory, documentary proof that Newco has been
formed and the Millennium has consummated a securities exchange agreement with
Newco whereby all of Millennium’s outstanding capitalization is transferred to
Newco, thereby assigning all right, title and interest to Millennium’s license
to mine approximately 100 square kilometers for gold and ruby mineralization in
mining rights located on Samplant, Cambodia, (the “Mining Rights”) free and
clear of all encumbrances (the “Contribution”).  Following satisfactory proof of
the Contribution, and the ratification of this Agreement by Newco and the Newco
Board of Directors, the Escrow Argent shall release the Shamika Exchange Shares
to the Newco Holders, the Performing Preferred Shares to Millennium and the
Newco Shares to Shamika.  If the Contribution has not occurred within ninety
(90) days from the execution of this Agreement, Shamika shall have the right to
terminate the Agreement, in accordance with Section 7.1(b) hereof.
 
1.3 Closing. The closing (“Closing”) of the transactions contemplated by this
Agreement shall occur immediately following the execution of this Agreement
providing the closing conditions set forth in Articles V and VI have been
satisfied or waived (the “Closing Date”).
 
1.4 Closing Events.  At the Closing, each of the respective parties hereto shall
execute, acknowledge, and deliver (or shall cause to be executed, acknowledged,
and delivered) any and all stock certificates, officers’ certificates, opinions,
financial statements, schedules, agreements, resolutions, rulings, or other
instruments required by this Agreement to be so delivered at or prior to the
Closing, and the documents and certificates provided in Sections 5.2, 5.4, 6.2,
and 6.5, together with such other items as may be reasonably requested by the
parties hereto and their respective legal counsel in order to effectuate or
evidence the transactions contemplated hereby.  If agreed to by the parties, the
Closing may take place through the exchange of documents (other than the
exchange of stock certificates) by fax, email and/or express courier.  At the
Closing, the Exchange Shares shall be issued in the names and denominations
provided by Newco.
 
1.5 Standstill.  Until the earlier of the Closing or March 1, 2011 (the “No Shop
Period”), neither Millennium, Newco nor the Newco Holders will (i) solicit or
encourage any offer or enter into any agreement or other understanding, whether
written or oral, for the sale, transfer or other disposition of any capital
stock or assets of Newco to or with any other entity or person, except as
contemplated by the Transaction, other than sales of goods and services by Newco
in the ordinary course of its business; (ii) entertain or pursue any unsolicited
communication, offer or proposal for any such sale, transfer or other
disposition; or (iii) furnish to any person or entity (other than Shamika, and
its authorized agents and representatives) any nonpublic information concerning
Newco or its business, financial affairs or prospects for the purpose or with
the intent of permitting such person or entity to evaluate a possible
acquisition of any capital stock or assets of Newco.  If either Newco or any of
the Newco Holders shall receive any unsolicited communication or offer, Newco or
the Newco Holders, as applicable, shall immediately notify Shamika of the
receipt of such communication or offer.
 
1.6 Exemption From Registration. Shamika and Newco intend that the Exchange
Shares to be issued pursuant to Section 1.1 hereof will be issued in a
transaction exempt from registration under the Securities Act of 1933, as
amended (“Securities Act”), by reason of section 4(2) of the Securities Act
and/or Rule 506 of Regulation D promulgated by the SEC thereunder.
 
ARTICLE II
 
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF NEWCO
 
Newco represents and warrants to Shamika that the statements contained in this
Article II are true and correct, to the knowledge of Newco. For purposes of this
Article II, the phrase “to the knowledge of Newco” or any phrase of similar
import shall be deemed to refer to the actual knowledge of the executive
officers of Newco immediately before the Closing.
 
2.1 Organization.  Newco will be, upon formation, a corporation duly organized,
validly existing, and in good standing under the laws of the Republic of
Mauritius.  Newco will have the power and will be duly authorized, qualified,
franchised, and licensed under all applicable laws, regulations, ordinances, and
orders of public authorities to own all of its properties and assets and to
carry on its business in all material respects, including qualification to do
business as a foreign corporation in jurisdictions in which the character and
location of the assets owned by it or the nature of the business transacted by
it requires qualification except where the failure to be so qualified or in good
standing, individually or in the aggregate, has not had and would not reasonably
be expected to have a Newco Material Adverse Effect (as that term is defined
below).  The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated by this Agreement in accordance
with the terms hereof will not, violate any provision of Newco’s organizational
documents.  Newco has taken all action required by laws, its memorandum of
association, certificate of business registration, or otherwise to authorize the
execution and delivery of this Agreement. Newco shall have full power,
authority, and legal right and has taken or will take all action required by
law, its memorandum of association and otherwise to consummate the transactions
herein contemplated. For purposes of this Agreement, “Newco Material Adverse
Effect” means a material adverse effect on the assets, business, condition
(financial or otherwise) or results of operations of Newco or its subsidiaries
taken as a whole.
 
2.2 Capitalization. The authorized capital stock of Newco shall be determined by
Dr. Robert Lam and Robert Vivian. All of the issued and outstanding Newco Shares
shall be duly authorized, validly issued, fully paid, nonassessable and free of
all preemptive rights.  There shall be no notes or other indebtedness
convertible into shares of any class of the Newco’s capital stock, outstanding
or authorized options, warrants, rights, agreements or commitments to which
Newco is a party or which would be binding upon Newco providing for the issuance
or redemption of any of its capital stock.  There will be no outstanding or
authorized stock appreciation, phantom stock or similar rights with respect to
Newco. There are no agreements to which the Newco is a party or by which it is
bound with respect to the voting (including without limitation voting trusts or
proxies), registration under the Securities Act, or sale or transfer (including
without limitation agreements relating to pre-emptive rights, rights of first
refusal, co-sale rights or “drag-along” rights) of any securities of Newco. To
the knowledge of Newco, there are no agreements among other parties, to which
Newco is not a party and by which it is not bound, with respect to the voting
(including without limitation voting trusts or proxies) or sale or transfer
(including without limitation agreements relating to rights of first refusal,
co-sale rights or “drag-along” rights) of any securities of Newco. All of the
issued and outstanding Newco Shares will be issued in compliance with applicable
laws of its jurisdiction.
 
 
3

--------------------------------------------------------------------------------

 
 
2.3 Financial Statements.
 
(a)           Newco will file all local income tax returns required to be
filed.  All such returns will be complete and accurate in all material respects.
 
(b)           Newco will have no liabilities with respect to the payment of
federal, county, local, or other taxes (including any deficiencies, interest, or
penalties), except for taxes accrued but not yet due and payable, for which
Newco may be liable in its own right or as a transferee of the assets of, or as
a successor to, any other corporation or entity.
 
(c)           No deficiency for any taxes has been proposed, asserted or
assessed against Newco.  There has been no tax audit, nor has there been any
notice to Newco by any taxing authority regarding any such tax audit, or, to the
knowledge of Newco, is any such tax audit threatened with regard to any taxes or
Newco tax returns.  Newco does not expect the assessment of any additional taxes
of Newco for any period prior to the date hereof and has no knowledge of any
unresolved questions concerning the liability for taxes of Newco.
 
(d)           Newco shall have provided to Shamika the audited balance sheets of
Newco as of December 31, 2010, and the audited statements of income,
shareholders’ equity and cash flows of Newco (collectively “Newco Financial
Statements”) for the period ended December 31, 2010 (the “Newco Balance Sheet
Date”).  The Newco Financial Statements will have been prepared from the books
and records of Newco in accordance with International Accounting Standards
(“IAS”) applied on a consistent basis throughout the periods covered thereby,
fairly present the financial condition, results of operations and cash flows of
Newco and the Subsidiaries as of the respective dates thereof and for the
periods referred to therein, comply as to form with the applicable rules and
regulations of the SEC for inclusion of such Newco Financial Statements in the
Shamika filings with the SEC as required by the Securities Exchange Act of 1934
(the “Exchange Act”) and are consistent with the books and records of Newco and
the Subsidiaries, except as provided in the notes thereto.
 
2.4 Disclosure. No representation or warranty by Newco contained in this
Agreement or in any of the transaction documentation, and no statement contained
in the any document, certificate or other instrument delivered or to be
delivered by or on behalf of Newco pursuant to this Agreement or therein,
contains or will contain any untrue statement of a material fact or omits or
will omit to state any material fact necessary, in light of the circumstances
under which it was or will be made, in order to make the statements herein or
therein not misleading. Newco has disclosed to Shamika all material information
relating to the business of Newco or the transactions contemplated by this
Agreement.
 
2.5 Undisclosed Liabilities. Newco has no material liability (whether known or
unknown, whether absolute or contingent, whether liquidated or unliquidated and
whether due or to become due), except for (a) liabilities shown on the Newco
Balance Sheets referred to in Section 2.3, (d) liabilities which have arisen
since the Newco Balance Sheet Date in the Ordinary Course of Business (as
defined herein) and (c) contractual and other liabilities incurred in the
Ordinary Course of Business which are not required by IAS to be reflected on a
balance sheet.  As used in this Agreement, “Ordinary Course of Business” means
the ordinary course of Newco’s business, consistent with past custom and
practice (including with respect to frequency and amount).
 
2.6 Absence of Certain Changes or Events.  Except as set forth in this Agreement
or in the Newco Financial Statements.
 
(a)           except in the Ordinary Course of Business, there will not be (i)
any material adverse change in the business, operations, properties, assets, or
condition of Newco; or (ii) any damage, destruction, or loss to Newco (whether
or not covered by insurance) materially and adversely affecting the business,
operations, properties, assets, or condition of Newco;
 
(b)           Newco shall have not (i) borrowed or agreed to borrow any funds or
incurred, or become subject to, any material obligation or liability (absolute
or contingent) not otherwise in the ordinary course of business; (ii) paid any
material obligation or liability not otherwise in the ordinary course of
business (absolute or contingent) other than current liabilities reflected in or
shown on the most recent Newco consolidated balance sheet, and current
liabilities incurred since that date in the ordinary course of business; (iii)
sold or transferred, or agreed to sell or transfer, any of its assets,
properties, or rights not otherwise in the ordinary course of business; (iv)
made or permitted any amendment or termination of any contract, agreement, or
license to which they are a party not otherwise in the ordinary course of
business if such amendment or termination is material, considering the business
of Newco; or (v) issued, delivered, or agreed to issue or deliver any stock,
bonds or other corporate securities including debentures (whether authorized and
unissued or held as treasury stock).
 
2.7 Litigation and Proceedings.  There will be no actions, suits, proceedings,
or investigations pending or, to the knowledge of Newco, threatened by or
against Newco or affecting Newco, or its properties, at law or in equity, before
any court or other governmental agency or instrumentality, domestic or foreign,
or before any arbitrator of any kind.
 
2.8 No Conflict With Other Instruments.  The execution of this Agreement and the
consummation of the transactions contemplated by this Agreement will not result
in the breach of any term or provision of, or constitute an event of default
under, any material indenture, mortgage, deed of trust, or other material
contract, agreement, or instrument to which Newco is a party or to which any of
its properties or operations are subject.
 
2.9 Contracts.  Newco has provided, or will provide Shamika, copies of all
material contracts, agreements, franchises, license agreements, or other
commitments to which Newco is a party or by which it or any of its assets,
products, technology, or properties are bound.
 
2.10 Compliance With Laws and Regulations.  Newco has complied with all
applicable statutes and regulations of any national, county, or other
governmental entity or agency thereof, except to the extent that noncompliance
would not materially and adversely affect the business, operations, properties,
assets, or condition of Newco.
 
2.11 Approval of Agreement.  The board of directors of Newco (the “Newco Board”)
and the Newco Holders will have authorized the execution and delivery of this
Agreement by Newco and will have approved the transactions contemplated hereby
prior to closing. This Agreement has been duly and validly executed and
delivered by Newco and constitutes a valid and binding obligation of Newco,
enforceable against Newco in accordance with its terms.
 
 
4

--------------------------------------------------------------------------------

 
 
2.12 Title and Related Matters.  Newco will have good and marketable title to
all of its properties, interest in properties, and assets, real and personal,
which are reflected in the Newco balance sheet or acquired after that date
(except properties, interest in properties, and assets sold or otherwise
disposed of since such date in the ordinary course of business), free and clear
of all liens, pledges, charges, or encumbrances except: statutory liens or
claims not yet delinquent.
 
2.13 Governmental Authorizations.  Newco will have all licenses, franchises,
permits, and other government authorizations, that are legally required to
enable it to conduct its business operations in all material respects as
conducted on the date hereof. Except for compliance with federal and state
securities or corporation laws, as hereinafter provided, no authorization,
approval, consent, or order of, or registration, declaration, or filing with,
any court or other governmental body is required in connection with the
execution and delivery by Newco of this Agreement and the consummation by Newco
of the transactions contemplated hereby.
 
2.14 Continuity of Business Enterprises.  Newco has no commitment or present
intention to liquidate Newco or sell or otherwise dispose of a material portion
of its business or assets following the consummation of the transactions
contemplated hereby.
 
2.15 Ownership of Newco Shares.  Millennium and the Newco Holders are the legal
and beneficial owners of approximately 85% of the Newco Shares, free and clear
of any claims, charges, equities, liens, security interests, and encumbrances
whatsoever, and the Newco Holders has full right, power, and authority to
transfer, assign, convey, and deliver their respective Newco Shares; and
delivery of such Newco Shares at the Closing will convey to Shamika good and
marketable title to such Newco Shares free and clear of any claims, charges,
equities, liens, security interests, and encumbrances except for any such
claims, charges, equities, liens, security interests, and encumbrances arising
out of such Newco Shares being held by Shamika.
 
2.16 Brokers. Newco has not entered into any contract with any person, firm or
other entity that would obligate Newco or Shamika to pay any commission,
brokerage or finders’ fee in connection with the transactions contemplated
herein.
 
2.17 Subsidiaries and Predecessor Corporations.  Newco does not have any
Subsidiaries (the “Subsidiary”).  For purposes of this Agreement, a “Subsidiary”
shall mean any corporation, partnership, joint venture or other entity in which
a Party has, directly or indirectly, an equity interest representing 50% or more
of the equity securities thereof or other equity interests therein
(collectively, the “Subsidiaries”).
 
2.18 Intellectual Property.  Newco owns or has the right to use all Intellectual
Property (as defined below) necessary (i) to use, manufacture, market and
distribute the products manufactured, marketed, sold or licensed, and to provide
the services provided, by Newco or the Subsidiaries to other parties (together,
the “Customer Deliverables”) and (ii) to operate the internal systems of Newco
or the Subsidiaries that are material to its business or operations, including,
without limitation, computer hardware systems, software applications and
embedded systems (the “Internal Systems”; the Intellectual Property owned by or
licensed to Newco or the Subsidiaries and incorporated in or underlying the
Customer Deliverables or the Internal Systems is referred to herein as the
“Newco Intellectual Property”). Each item of Newco Intellectual Property will be
owned or available for use by the Surviving Corporation immediately following
the Closing on substantially identical terms and conditions as it was
immediately prior to the Closing. Newco has taken all reasonable measures to
protect the proprietary nature of each item of Newco Intellectual Property. To
the knowledge of Newco, (a) no other person or entity has any rights to any of
Newco Intellectual Property owned by Newco except pursuant to agreements or
licenses entered into by Newco and such person in the ordinary course, and (b)
no other person or entity is infringing, violating or misappropriating any of
Newco Intellectual Property. For purposes of this Agreement, “Intellectual
Property” means all (i) patents and patent applications, (ii) copyrights and
registrations thereof, (iii) computer software, data and documentation, (iv)
trade secrets and confidential business information, whether patentable or
unpatentable and whether or not reduced to practice, know-how, manufacturing and
production processes and techniques, research and development information,
copyrightable works, financial, marketing and business data, pricing and cost
information, business and marketing plans and customer and supplier lists and
information, (v) trademarks, service marks, trade names, domain names and
applications and registrations therefor and (vi) other proprietary rights
relating to any of the foregoing.
 
2.19 Certain Business Relationships With affiliates. Except as contemplated by
employment agreements, consulting agreements and the agreements contemplated by
the Transactions: (i) no affiliate of Newco (a) owns any property or right,
tangible or intangible, which is used in the business of Newco (b) has any claim
or cause of action against Newco or (c) owes any money to, or is owed any money
by, Newco.
 
2.20 Title To and Mining Rights.  As a material inducement to enter into this
Agreement, Newco represents and warrants that, following the Contribution, it
shall have good and marketable title to the Mining Rights free and clear of all
encumbrances. There shall be no outstanding options or rights to purchase the
Mining Rights or any portion thereof. There shall be no pending or threatened
eminent domain proceedings with respect to any portion of the Mining Rights.
There shall be no injunction, decree, order or judgment outstanding, nor any
action, claim, suit, arbitration or other proceeding, pending or threatened,
relating to the ownership, occupancy or use of the Mining Rights by any person.
Except for de minimis items, Newco owns the Mining Rights.
 
ARTICLE III
 
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF SHAMIKA
 
Shamika represents and warrants to Newco that the statements contained in this
Article III are true and correct, For purposes of this Article III, the phrase
“to the knowledge of Shamika” or any phrase of similar import shall be deemed to
refer to the actual knowledge of executive officers of Shamika, immediately
before the Closing.
 
3.1 Organization.  Shamika is a corporation duly organized, validly existing,
and in good standing under the laws of the State of Nevada, and has the
corporate power and is duly authorized, qualified, franchised, and licensed
under all applicable laws, regulations, ordinances, and orders of public
authorities to own all of its properties and assets and to carry on its business
in all material respects as it is now being conducted, and there is no
jurisdiction in which it is not qualified in which the character and location of
the assets owned by it or the nature of the business transacted by it requires
qualification. The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated hereby will not, violate any
provision of Shamika’s Articles of Incorporation or bylaws. Shamika has taken
all action required by law, its Articles of Incorporation, its bylaws, or
otherwise to authorize the execution and delivery of this Agreement, and Shamika
has full power, authority, and legal right and has taken all action required by
law, its Articles of Incorporation, bylaws, or otherwise to consummate the
transactions herein contemplated.
 
 
5

--------------------------------------------------------------------------------

 
 
3.2 Capitalization. The authorized capital stock of Shamika consists of
310,000,000 shares, consisting of 300,000,000 shares of  Shamika Common Stock
and 10,000,000 shares of Shamika preferred stock par value $0.00001 per share
(the “Shamika Preferred Stock).  Immediately prior to the Closing, there shall
be 65,000,000 shares of Shamika Common Stock issued and outstanding, and 100,000
shares of Series A Convertible Preferred Stock issued and outstanding.  All of
the issued and outstanding shares of Shamika Common Stock are duly authorized,
validly issued, fully paid, nonassessable and free of all preemptive
rights.  The Board of Directors of Shamika have reserved for issuance 14,078,640
shares of Common Stock as follows: 3,000,000 shares in accordance with an
incentive stock option plan; up to 4,000,000 shares of Shamika Common Stock and
warrants to purchase an additional 2,000,000 shares of Shamika Common Stock
pursuant to a private placement offering; the issuance of 3,600,000 additional
founders’ shares; and a convertible promissory note initially convertible into
1,478,640 shares of Common Stock.  There are no other outstanding agreements or
commitments to which Shamika is a party or which are binding upon Shamika
providing for the issuance or redemption of any of its capital stock. There are
no outstanding or authorized stock appreciation, phantom stock or similar rights
with respect to Shamika. There are no agreements to which Shamika is a party or
by which it is bound with respect to the voting (including without limitation
voting trusts or proxies), registration under the Securities Act, or sale or
transfer (including without limitation agreements relating to pre-emptive
rights, rights of first refusal, co-sale rights or “drag-along” rights) of any
securities of Shamika. To the knowledge of Shamika, there are no agreements
among other parties, to which Shamika is not a party and by which it is not
bound, with respect to the voting (including without limitation voting trusts or
proxies) or sale or transfer (including without limitation agreements relating
to rights of first refusal, co-sale rights or “drag-along” rights) of any
securities of Shamika. All of the issued and outstanding shares of Shamika
Common Stock were issued in compliance with applicable federal and state
securities laws. The Exchange Shares to be issued at the Closing pursuant to
Section 1.1 hereof, when issued and delivered in accordance with the terms
hereof, shall be duly and validly issued, fully paid and nonassessable and free
of all preemptive rights.
 
3.3 Financial Statements.  The audited financial statements and unaudited
interim financial statements of the Shamika included in the Shamika Reports
(collectively, the “Shamika Financial Statements”) (i) complied as to form in
all material respects with applicable accounting requirements and, as
appropriate, the published rules and regulations of the SEC with respect thereto
when filed, (ii) were prepared in accordance with IAS applied on a consistent
basis throughout the periods covered thereby (except as may be indicated therein
or in the notes thereto, and in the case of quarterly financial statements, as
permitted by Form 10-Q under the Exchange Act), (iii) fairly present the
consolidated financial condition, results of operations and cash flows of the
Shamika as of the respective dates thereof and for the periods referred to
therein, and (iv) are consistent with the books and records of the Shamika.
 
3.4 Securities Act and Exchange Act Filings.  Shamika has furnished or made
available to Newco complete and accurate copies, as amended or supplemented, of
its (a) Annual Report on Form 10-K for the Fiscal Year ended December 31, 2009,
which contains audited financial statements for the period January 26, 2005
(inception) through December 31, 2009, and (b) all other reports filed by
Shamika under Section 13 or 15(d) of the Exchange Act and all proxy or
information statements filed by Shamika under subsections (a) or (c) of Section
14 of the Exchange Act with the SEC since July 21, 2005 (such documents are
collectively referred to herein as the “Shamika Reports”). The Shamika Reports
constitute all of the documents required to be filed by Shamika under Section 13
or subsections (a) or (c) of Section 14 of the Exchange Act with the SEC from
July 21, 2005 through the date of this Agreement. Shamika Reports complied in
all material respects with the requirements of the Exchange Act and the rules
and regulations thereunder when filed.  Each Shamika Report filed under the
Exchange Act was filed on or before its due date (if any) or within the
applicable extension period provided under the Exchange Act. As of their
respective dates, Shamika Reports did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
 
3.5 Undisclosed Liabilities. To the knowledge of Shamika, neither Shamika nor
any Subsidiary has any material liability (whether known or unknown, whether
absolute or contingent, whether liquidated or unliquidated and whether due or to
become due), except for (a) liabilities shown on the Shamika Balance Sheets
referred to in Section 2.3, (d) liabilities which have arisen since the Shamika
Balance Sheet Date in the Ordinary Course of Business (as defined herein) and
(c) contractual and other liabilities incurred in the Ordinary Course of
Business which are not required by IAS to be reflected on a balance sheet.  As
used in this Agreement, “Ordinary Course of Business” means the ordinary course
of Shamika’s business, consistent with past custom and practice (including with
respect to frequency and amount).
 
3.6 Absence of Certain Changes or Events.  Except as described herein or in the
Shamika Reports:
 
(a)           There has not been (i) any material adverse change, financial or
otherwise, in the business, operations, properties, assets, or condition of
Shamika (whether or not covered by insurance) materially and adversely affecting
the business, operations, properties, assets, or condition of Shamika;
 
(b)           Shamika has not (i) amended its Articles of Incorporation or
by-laws; (ii) declared or made, or agreed to declare or make any payment of
dividends or distributions of any assets of any kind whatsoever to shareholders
or purchased or redeemed, or agreed to purchase or redeem, any of its capital
stock; (iii) waived any rights of value which in the aggregate are extraordinary
or material considering the business of Shamika; (iv) made any material change
in its method of management, operation, or accounting; (v) entered into any
other material transactions; (vi) made any accrual or arrangement for or payment
of bonuses or special compensation of any kind or any severance or termination
pay to any present or former officer or employee; (vii) increased the rate of
compensation payable or to become payable by it to any of its officers or
directors or any of its employees; or (viii) made any increase in any profit
sharing, bonus, deferred compensation, insurance, pension, retirement, or other
employee benefit plan, payment, or arrangement, made to, for, or with its
officers, directors, or employees;
 
(c)           Shamika has not (i) granted or agreed to grant any options,
warrants, or other rights for its stocks, bonds, or other corporate securities
calling for the issuance thereof; (ii) borrowed or agreed to borrow any funds or
incurred, or become subject to, any material obligation or liability (absolute
or contingent) except liabilities incurred in the ordinary course of business;
(iii) paid or agreed to pay any material obligation or liability (absolute or
contingent) other than current liabilities reflected in or shown on the most
recent Shamika balance sheet and current liabilities incurred since that date in
the ordinary course of business and professional and other fees and expenses
incurred in connection with the preparation of this Agreement and the
consummation of the transactions contemplated hereby; (iv) sold or transferred,
or agreed to sell or transfer, any of its assets, property, or rights (except
assets, property, or rights not used or useful in its business which, in the
aggregate have a value of less than $5,000), or canceled, or agreed to cancel,
any debts or claims (except debts or claims which in the aggregate are of a
value of less than $5,000); (v) made or permitted any amendment or termination
of any contract, agreement, or license to which it is a party if such amendment
or termination is material, considering the business of Shamika; or (vi) issued,
delivered, or agreed to issue or deliver any stock, bonds, or other corporate
securities including debentures (whether authorized and unissued or held as
treasury stock), except in connection with this Agreement; and
 
(d)           To the best knowledge of Shamika, it has not become subject to any
law or regulation which materially and adversely affects, or in the future may
adversely affect, the business, operations, properties, assets, or condition of
Shamika.
 
3.7 Title and Related Matters.  Except as set forth in the Shamika Reports,
Shamika has good and marketable title to all of its properties, interest in
properties, and assets, real and personal, which are reflected in the Shamika
balance sheet or acquired after that date (except properties, interest in
properties, and assets sold or otherwise disposed of since such date in the
ordinary course of business), free and clear of all liens, pledges, charges, or
encumbrances except:
 
 
6

--------------------------------------------------------------------------------

 
 
(a)           statutory liens or claims not yet delinquent; and
 
(b)           such imperfections of title and easements as do not and will not
materially detract from or interfere with the present or proposed use of the
properties subject thereto or affected thereby or otherwise materially impair
present business operations on such properties.
 
3.8 Litigation and Proceedings.  Except as set forth in the Shamika Reports,
there are no actions, suits, or proceedings pending or, to the knowledge of
Shamika, threatened by or against or affecting Shamika, at law or in equity,
before any court or other governmental agency or instrumentality, domestic or
foreign, or before any arbitrator of any kind.
 
3.9 Contracts.  Shamika is not a party to any material contract, agreement, or
other commitment, except as specifically disclosed in its schedules to this
Agreement.
 
3.10 No Conflict With Other Instruments.  The execution of this Agreement and
the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, or constitute a default under,
any indenture, mortgage, deed of trust, or other material agreement or
instrument to which Shamika is a party or to which it or any of its assets or
operations are subject.
 
3.11 Governmental Authorizations.  Shamika is not required to have any licenses,
franchises, permits, and other government authorizations, that are legally
required to enable it to conduct its business operations in all material
respects as conducted on the date hereof. Except for compliance with federal and
state securities or corporation laws, as hereinafter provided, no authorization,
approval, consent, or order of, or registration, declaration, or filing with,
any court or other governmental body is required in connection with the
execution and delivery by Shamika of this Agreement and the consummation by
Shamika of the transactions contemplated hereby.
 
3.12 Compliance With Laws and Regulations. Each of Shamika and its Subsidiaries:
 
(a)           and the conduct and operations of their respective businesses, are
in compliance with each applicable law (including rules and regulations
thereunder) of any federal, state, local or foreign government, or any
governmental entity, except for any violations or defaults that, individually or
in the aggregate, have not had and would not reasonably be expected to have a
Shamika Material Adverse Effect;
 
(b)           has complied with all federal and state securities laws and
regulations, including being current in all of its reporting obligations under
such federal and state securities laws and regulations;
 
(c)           has not, and the past and present officers, directors and
affiliates of Shamika have not, been the subject of, nor does any officer or
director of Shamika have any reason to believe that Shamika or any of its
officers, directors or affiliates will be the subject of, any civil or criminal
proceeding or investigation by any federal or state agency alleging a violation
of securities laws;
 
(d)           has not been the subject of any voluntary or involuntary
bankruptcy proceeding, nor has it been a party to any material litigation;
 
(e)           has not, and the past and present officers, directors and
affiliates have not, been the subject of, nor does any officer or director of
Shamika have any reason to believe that Shamika or any of its officers,
directors or affiliates will be the subject of, any civil, criminal or
administrative investigation or proceeding brought by any federal or state
agency having regulatory authority over such entity or person;
 
(f)           does not and will not immediately prior to the Closing, have any
liabilities, contingent or otherwise, including but not limited to notes payable
and accounts payable, and is not a party to any executory agreements; and
 
(g)           is not a “blank check Company” as such term is defined by Rule 419
of the Securities Act.
 
3.13 Insurance.  Shamika has all necessary insurance to operate its business and
the business of its subsidiaries.
 
3.14 Approval of Agreement.  The board of directors of Shamika (the “Shamika
Board”) has authorized the execution and delivery of this Agreement by Shamika
and has approved this Agreement and the transactions contemplated hereby.
 
3.15 Material Transactions of Affiliations.  Except as disclosed herein, there
exists no material contract, agreement, or arrangement between Shamika and any
person who was at the time of such contract, agreement, or arrangement an
officer, director, or person owning of record or known by Shamika to own
beneficially, 10% or more of the issued and outstanding common stock of Shamika
and which is to be performed in whole or in part after the date hereof or was
entered into not more than three years prior to the date hereof. Neither any
officer, director, nor 10% stockholder of Shamika has, or has had during the
last preceding full fiscal year, any known interest in any material transaction
with Shamika which was material to the business of Shamika. Shamika has no
commitment, whether written or oral, to lend any funds to, borrow any money
from, or enter into any other material transaction with any such affiliated
person.
 
3.16 Employment Matters.  Shamika has no employees other than its executive
officers.
 
3.17 Brokers.  Shamika has not entered into any contract with any person, firm
or other entity that would obligate Newco or Shamika to pay any commission,
brokerage or finders’ fee in connection with the transactions contemplated
herein.
 
 
7

--------------------------------------------------------------------------------

 
 
3.18 Subsidiaries.  Shamika has no Subsidiaries other than Shamika Gold Mining
Sprl (the “Shamika Subsidiaries”).   The Shamika Subsidiaries are corporations
duly organized, validly existing and in corporate and tax good standing under
the laws of the jurisdiction of its respective incorporation. Shamika has
delivered or made available to Newco complete and accurate copies of the
charter, bylaws or other organizational documents of the Shamika
Subsidiaries.  All of the issued and outstanding shares of capital stock of the
Shamika Subsidiaries are duly authorized, validly issued, fully paid,
nonassessable and free of preemptive rights. All shares of the Shamika
Subsidiaries are owned by Shamika free and clear of any restrictions on transfer
(other than restrictions under the Securities Act and state securities laws),
claims, security interests, options, warrants, rights, contracts, calls,
commitments, equities and demands. There are no outstanding or authorized
options, warrants, rights, agreements or commitments to which the Shamika or the
Shamika Subsidiaries are a party to or which are binding on any of them
providing for the issuance, disposition or acquisition of any capital stock of
any Shamika Subsidiary. There are no outstanding stock appreciation, phantom
stock or similar rights with respect to the Shamika Subsidiaries There are no
voting trusts, proxies or other agreements or understandings with respect to the
voting of any capital stock of the Shamika Subsidiaries.
 
3.19 Disclosure. No representation or warranty by Shamika contained in this
Agreement or in any of the transaction documentation, and no statement contained
in any document, certificate or other instrument delivered or to be delivered by
or on behalf of Shamika pursuant to this Agreement or therein, contains or will
contain any untrue statement of a material fact or omits or will omit to state
any material fact necessary, in light of the circumstances under which it was or
will be made, in order to make the statements herein or therein not misleading.
Shamika has disclosed to Newco all material information relating to the business
of Shamika or any Subsidiary or the transactions contemplated by this Agreement.
 
ARTICLE IV
 
SPECIAL COVENANTS
 
4.1 Formation of Newco.  As a material inducement to Shamika to execute the
Agreement and perform as set forth herein, Millennium covenants and undertakes
that it will use its best efforts to form Newco and effectuate the Contribution
as quickly as commercially possible so that the Closing may occur.
 
4.2 Reimbursement of Millennium Expenses.  Upon final closing, Shamika shall
reimburse Millennium for expenses related to field visits incurred in securing
and examining the Mining Rights including, but not limited to, helicopter travel
and security, up to the amount of ten thousand dollars ($10,000) and licensing
fees incurred in acquiring the Mining Rights up to the amount of thirty-five
thousand dollars ($35,000).
 
4.3 Current Report.  In connection with the Closing, Shamika shall file a
current report on Form 8-K relating to this Agreement and the transactions
contemplated hereby (the “Current Report”). Shamika shall cause the Current
Report to be filed with the SEC no later than four business days of the Closing
and to otherwise comply with all requirements of applicable federal and state
securities laws.
 
4.4 Access to Properties and Records.  Shamika and Newco will each afford to the
officers and authorized representatives of the other reasonable access to the
properties, books, and records of Shamika or Newco in order that each may have
full opportunity to make such reasonable investigation as it shall desire to
make of the affairs of the other, and each will furnish the other with such
additional financial and operating data and other information as to the business
and properties of Shamika or Newco as the other shall from time to time
reasonably request.
 
4.5 Delivery of Books and Records.  At the Closing, Newco shall deliver to
Shamika, the originals of the corporate minute books, books of account,
contracts, records, and all other books or documents of Newco.
 
4.6 Actions Prior to Closing by both Parties.
 
(a)           From and after the date of this Agreement until the Closing Date
or as permitted or contemplated by this Agreement, Shamika and Newco will each:
(i) carry on its business in substantially the same manner as it has heretofore;
(ii) maintain and keep its properties in states of good repair and condition as
at present, except for depreciation due to ordinary wear and tear and damage due
to casualty; (iii) maintain in full force and effect insurance comparable in
amount and in scope of coverage to that now maintained by it; (iv) perform in
all material respects all of its obligation under material contracts, leases,
and instruments relating to or affecting its assets, properties, and business;
(v) use its best efforts to maintain and preserve its business organization
intact, to retain its key employees, and to maintain its relationship with its
material suppliers and customers; and (vi) fully comply with and perform in all
material respects all obligations and duties imposed on it by all federal and
state laws and all rules, regulations, and orders imposed by federal or state
governmental authorities.
 
(b)           Except as set forth herein, from and after the date of this
Agreement until the Closing Date, neither Shamika nor Newco will: (i) make any
change in their organizational documents, charter documents or bylaws; (ii) take
any action described in Section 2.6 in the case of Newco, or in Section 3.6, in
the case of Shamika (all except as permitted therein or as disclosed in the
applicable party’s schedules); (iii) enter into or amend any contract,
agreement, or other instrument of any of the types described in such party’s
schedules, except that a party may enter into or amend any contract, agreement,
or other instrument in the ordinary course of business involving the sale of
goods or services, or (iv) make or change any material tax election, settle or
compromise any material tax liability or file any amended tax return.
 
4.7 Indemnification.
 
(a)           Newco hereby agrees to indemnify Shamika and each of the officers,
agents and directors of Shamika as of the date of execution of this Agreement
against any loss, liability, claim, damage, or expense (including, but not
limited to, any and all expense whatsoever reasonably incurred in investigating,
preparing, or defending against any litigation, commenced or threatened, or any
claim whatsoever), to which it or they may become subject arising out of or
based on any inaccuracy appearing in or misrepresentation made in Article II.
The indemnification provided for in this paragraph shall not survive the Closing
and consummation of the transactions contemplated hereby but shall survive the
termination of this Agreement pursuant to Section 7.1(b) of this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           Shamika hereby agrees to indemnify Newco and each of the officers,
agents and directors of Newco as of the date of execution of this Agreement
against any loss, liability, claim, damage, or expense (including, but not
limited to, any and all expense whatsoever reasonably incurred in investigating,
preparing, or defending against any litigation, commenced or threatened, or any
claim whatsoever), to which it or they may become subject arising out of or
based on any inaccuracy appearing in or misrepresentation made under Article
III. The indemnification provided for in this paragraph shall survive the
Closing and consummation of the transactions contemplated hereby in accordance
with the provisions of Section 1.6.
 
4.8 Plan of Reorganization.  This Agreement is intended to constitute a “plan of
reorganization” within the meaning of Treasury Regulation Section
1.368-2(g).  From and after the date of this Agreement and until the Closing
Date, each Party hereto shall use its reasonable best efforts to cause the Share
Exchange to qualify, and will not knowingly take any action, cause any action to
be taken, fail to take any action or cause any action to fail to be taken which
action or failure to act could prevent the Share Exchange from qualifying as a
reorganization under the provisions of Section 368(a) of the Code.
 
4.9 Project Financing.  With the understanding that Millennium International
Group PLC has the responsibility to bring in Vietnamese strategic alliance
partners with the necessary technology, know-how and equipment for the initial
production on the mining concessions referred to in paragraphs (a) and (b)
below, Shamika hereby agrees to provide the project financing, required for the
realization of the exploration and exploitation projects related to:
 
(a) the 254km2 property in Samlaut District, Battambang and Pailin provinces, in
the Kingdom of Cambodia;
 
(b) the 94km2 property in Kompovpur Village, Samlaut District, in Battambang
province, Kingdom of Cambodia; and
 
(c) other Millennium International Group projects contributed to Shamika,
subject to Shamika Board approval.
 
ARTICLE V
 
CONDITIONS PRECEDENT TO OBLIGATIONS OF SHAMIKA
 
The obligations of Shamika under this Agreement are subject to the satisfaction,
at or before the Closing, of the following conditions:


5.1 Accuracy of Representations; Performance.  The representations and
warranties made by Newco in this Agreement were true when made and shall be true
at the Closing Date with the same force and effect as if such representations
and warranties were made at and as of the Closing Date (except for changes
therein permitted by this Agreement), and Newco shall have performed or complied
with all covenants and conditions required by this Agreement to be performed or
complied with by Newco prior to or at the Closing. Shamika may request to be
furnished with a certificate, signed by a duly authorized officer of Newco and
dated the Closing Date, to the foregoing effect.
 
5.2 Officer’s Certificates.  Shamika shall have been furnished with a
certificate dated the Closing Date and signed by a duly authorized officer of
Newco to the effect that no litigation, proceeding, investigation, or inquiry is
pending or, to the best knowledge of Newco threatened, which might result in an
action to enjoin or prevent the consummation of the transactions contemplated by
this Agreement, or, by or against Newco which might result in any material
adverse change in any of the assets, properties, business, or operations of
Newco.
 
5.3 No Material Adverse Change.  Prior to the Closing Date, there shall not have
occurred any material adverse change in the financial condition, business, or
operations of Newco, nor shall any event have occurred which, with the lapse of
time or the giving of notice, may cause or create any material adverse change in
the financial condition, business, or operations.
 
5.4 Other Items. Shamika shall have received such further documents,
certificates, or instruments relating to the transactions contemplated hereby as
Shamika may reasonably request.
 
ARTICLE VI
 
CONDITIONS PRECEDENT TO OBLIGATIONS OF NEWCO
 
The obligations of Newco under this Agreement are subject to the satisfaction,
at or before the Closing, of the following conditions:
 
6.1 Accuracy of Representations; Performance.  The representations and
warranties made by Shamika in this Agreement were true when made and shall be
true as of the Closing Date (except for changes therein permitted by this
Agreement) with the same force and effect as if such representations and
warranties were made at and as of the Closing Date, and Shamika shall have
performed and complied with all covenants and conditions required by this
Agreement to be performed or complied with by Shamika prior to or at the
Closing.  Newco shall have been furnished with a certificate, signed by a duly
authorized executive officer of Shamika and dated the Closing Date, to the
foregoing effect.
 
6.2 Officer’s Certificate.  Newco shall have been furnished with a certificate
dated the Closing Date and signed by a duly authorized executive officer of
Shamika to the effect that no litigation, proceeding, investigation, or inquiry
is pending or, to the best knowledge of Shamika threatened, which might result
in an action to enjoin or prevent the consummation of the transactions
contemplated by this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
6.3 No Material Adverse Change.  Prior to the Closing Date, there shall not have
occurred any material adverse change in the financial condition, business, or
operations of Shamika nor shall any event have occurred which, with the lapse of
time or the giving of notice, may cause or create any material adverse change in
the financial condition, business, or operations of Shamika.
 
6.4 Good Standing.  Newco shall have received a certificate of good standing
from the Secretary of State of the State of Nevada or other appropriate office,
dated as of a date within ten days prior to the Closing Date certifying that
Shamika is in good standing as a corporation in the State of Nevada and has
filed all tax returns required to have been filed by it to date and has paid all
taxes reported as due thereon.
 
6.5 Appointment of new Shamika Board Members.  At the Closing, Shamika shall
appoint Dr. Robert Q. Lam and Christoph Eibl as members of the board of
directors of Shamika.
 
6.6 Other Items.
 
(a)           Newco shall have received such further documents, certificates, or
instruments relating to the transactions contemplated hereby as Newco may
reasonably request.
 
(b)           Complete and satisfactory due diligence review of Shamika by
Newco.
 
(c)           Approval of the Transaction by the Shamika Board.
 
(d)           There shall have been no material adverse changes in Shamika,
financial or otherwise.
 
(e)           There shall be no Shamika Common Stock Equivalents outstanding as
of immediately prior to the Closing except as disclosed in this Agreement.  For
purposes of the foregoing, “Shamika Common Stock Equivalents” shall mean any
subscriptions, warrants, options or other rights or commitments of any character
to subscribe for or purchase from Shamika, or obligating Shamika to issue, any
shares of any class of the capital stock of Shamika or any securities
convertible into or exchangeable for such shares.
 
(g)           Any necessary third-party consents shall be obtained prior to
Closing, including but not limited to consents necessary from Shamika’s lenders,
creditors; vendors, and lessors.
 
ARTICLE VII
 
TERMINATION
 
7.1 Termination.
 
(a)           This Agreement may be terminated by either the Newco Board or the
Shamika Board at any time prior to the Closing Date if: (i) there shall be any
actual or threatened action or proceeding before any court or any governmental
body which shall seek to restrain, prohibit, or invalidate the transactions
contemplated by this Agreement and which, in the judgment of such board of
directors, made in good faith and based on the advice of its legal counsel,
makes it inadvisable to proceed with the exchange contemplated by this
Agreement; (ii) any of the transactions contemplated hereby are disapproved by
any regulatory authority whose approval is required to consummate such
transactions or in the judgment of such board of directors, made in good faith
and based on the advice of counsel, there is substantial likelihood that any
such approval will not be obtained or will be obtained only on a condition or
conditions which would be unduly burdensome, making it inadvisable to proceed
with the exchange; (iii) there shall have been any change after the date of the
latest balance sheets of Newco and Shamika, respectively, in the assets,
properties, business, or financial condition of Newco and Shamika, which could
have a materially adverse affect on the value of the business of Newco and
Shamika respectively, as the case may be, dated as of the date of execution of
this Agreement. In the event of termination pursuant to this paragraph (a) of
Section 7.1, no obligation, right, or liability shall arise hereunder, and each
party shall bear all of the expenses incurred by it in connection with the
negotiation, drafting, and execution of this Agreement and the transactions
herein contemplated; (iv) the Closing Date shall not have occurred by February
15, 2011; or (v) if Shamika shall not have provided responses satisfactory in
Newco’s reasonable judgment to Newco’s request for due diligence materials.
 
(b)           This Agreement may be terminated at any time prior to the Closing
by action of the Shamika Board if Newco shall fail to comply in any material
respect with any of its covenants or agreements contained in this Agreement or
if any of the representations or warranties of Newco contained herein shall be
inaccurate in any material respect, and, in either case if such failure is
reasonably subject to cure, it remains uncured for seven days after notice of
such failure is provided to Newco. If this Agreement is terminated pursuant to
this paragraph (b) of Section 7.1, this Agreement shall be of no further force
or effect, and no obligation, right, or liability shall arise hereunder, except
that Newco shall bear its own costs as well as the costs incurred by Shamika in
connection with the negotiation, preparation, and execution of this Agreement
and qualifying the offer and sale of securities contemplated hereby for
exemption from the registration requirements of state and federal securities
laws.
 
 
10

--------------------------------------------------------------------------------

 
 
(c)           This Agreement may be terminated at any time prior to the Closing
by action of the Newco Board if Shamika shall fail to comply in any material
respect with any of its covenants or agreements contained in this Agreement or
if any of the representations or warranties of Shamika contained herein shall be
inaccurate in any material respect, and, in either case if such failure is
reasonably subject to cure, it remains uncured for seven days after notice of
such failure is provided to Shamika.  If this Agreement is terminated pursuant
to this paragraph (c) of Section 7.1, this Agreement shall be of no further
force or effect, and no obligation, right, or liability shall arise hereunder,
except that Shamika shall bear its own costs as well as the costs of Newco
incurred in connection with the negotiation, preparation, and execution of this
Agreement.
 
ARTICLE VIII
 
MISCELLANEOUS
 
8.1 Governing Law.  This Agreement shall be governed by, enforced, and construed
under and in accordance with the laws of the United States of America and, with
respect to matters of state law, with the laws of Nevada.  Any dispute arising
under or in any way related to this Agreement will be determined exclusively in
the Federal or State Courts, for the County of New York, State of New York.
 
8.2 Notices.  Any notices or other communications required or permitted
hereunder shall be sufficiently given if personally delivered to it or sent by
registered mail or certified mail, postage prepaid, or by prepaid telegram and
any such notice or communication shall be deemed to have been given as of the
date so delivered, mailed, or telegraphed.
 
8.3 Attorney’s Fees. In the event that any party institutes any action or suit
to enforce this Agreement or to secure relief from any default hereunder or
breach hereof, the breaching party or parties shall reimburse the non-breaching
party or parties for all costs, including reasonable attorneys’ fees, incurred
in connection therewith and in enforcing or collecting any judgment rendered
therein.
 
8.4 Confidentiality.  Shamika, on the one hand, and Newco, on the other hand,
will keep confidential all information and materials regarding the other Party
designated by such Party as confidential.  The provisions of this Section 8.4
shall not apply to any information which is or shall become part of the public
domain through no fault of the Party subject to the obligation from a third
party with a right to disclose such information free of obligation of
confidentiality. Shamika and Newco agree that no public disclosure will be made
by either Party of the existence of the Transaction or the letter of intent or
any of its terms without first advising the other Party and obtaining its prior
written consent to the proposed disclosure, unless such disclosure is required
by law, regulation or stock exchange rule.
 
8.5 Expenses.  Except as otherwise set forth herein, each party shall bear its
own costs and expenses associated with the transactions contemplated by this
Agreement.  Without limiting the generality of the foregoing, all costs and
expenses incurred by Newco and Shamika after the Closing shall be borne by the
surviving entity.  After the Closing, the costs and expenses of the Newco
Holders shall be borne by the Newco Holders.
 
8.6 Schedules; Knowledge.  Each party is presumed to have full knowledge of all
information set forth in the other party’s schedules delivered pursuant to this
Agreement.
 
8.7 Third Party Beneficiaries.  This contract is solely between Shamika, Newco
and the Newco Holders, and, except as specifically provided, no director,
officer, stockholder, employee, agent, independent contractor, or any other
person or entity shall be deemed to be a third party beneficiary of this
Agreement.
 
8.8 Entire Agreement.  This Agreement represents the entire agreement between
the parties relating to the transaction. There are no other courses of dealing,
understandings, agreements, representations, or warranties, written or oral,
except as set forth herein.
 
8.9 Survival.  The representations and warranties of the respective parties
shall survive the Closing Date and the consummation of the transactions herein
contemplated.
 
8.10 Counterparts.  This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original and all of which taken together shall
be but a single instrument.
 
8.11 Amendment or Waiver.  Every right and remedy provided herein shall be
cumulative with every other right and remedy, whether conferred herein, at law,
or in equity, and may be enforced concurrently herewith, and no waiver by any
party of the performance of any obligation by the other shall be construed as a
waiver of the same or any other default then, theretofore, or thereafter
occurring or existing. At any time prior to the Closing Date, this Agreement may
be amended by a writing signed by all parties hereto, with respect to any of the
terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance hereof may be extended by a writing signed by
the party or parties for whose benefit the provision is intended.
 
8.12 Press Releases and Announcements.  No Party shall issue any press release
or public announcement relating to the subject matter of this Agreement without
the prior written approval of the other Parties; provided, however, that any
Party may make any public disclosure it believes in good faith is required by
applicable law, regulation or stock market rule (in which case the disclosing
Party shall use reasonable efforts to advise the other Parties and provide them
with a copy of the proposed disclosure prior to making the disclosure).
 
(The rest of this page left intentionally blank.)
 
 
11

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first above-written.
 
SHAMIKA 2 GOLD, INC.
 
 
By:_____________________________
     Name:
     Title:
 
NEWCO
 
 
___________________________________
     ROBERT VIVIAN,
     as co-incorporator of Newco
 
 
___________________________________
     ROBERT Q. LAM,
     as co-incorporator of Newco
   
THE MILLENNIUM MINING TRUST
 
 
By: ____________________________
      Robert Vivian, Co-Trustee
 
 
By:_____________________________
     Dr. Robert Q. Lam, Co-Trustee
 
 
 
THE MILLENNIUM INTERNATIONAL GROUP, PLC
 
 
By:_____________________________
     Name: Dr. Robert Q. Lam
     Title: Chief Executive Officer
 
WITNESS
 
 
By: ____________________________
      Tony Keogh
 
 
WITNESS
 
 
By:_____________________________
     Huy Lam
 
   

 
 
12

--------------------------------------------------------------------------------

 
 
SCHEDULE I


 
Name
Approximate
Percentage of
Newco Shares
Number of Shamika
Exchange Shares
     
The Millennium Mining Trust
46%
32,000,000
     
The Millennium International Group, PLC
39%
25,000,000
     
TOTAL
85%
57,000,000


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
13